Citation Nr: 0109022	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1972.  

Service connection was denied for schizophrenia by a rating 
decision in July 1975.  In June 1976, the Board of Veterans' 
Appeals (Board) upheld the denial of service connection for 
schizophrenia.  More recently, the veteran requested that his 
claim be reopened in September 1996.  After he reported for 
examination by the Department of Veterans Affairs (VA) in 
February 1997, the Regional Office (RO), Indianapolis, 
Indiana denied reopening the claim for service connection for 
schizophrenia by a rating decision of May 1998.  The RO 
informed the veteran of the rating action by letter that 
month, and the decision became final when the veteran did not 
appeal.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2000).  

After the RO denied reopening the claim in December 1999, the 
veteran filed a notice of disagreement that month.  He was 
provided a statement of the case in February 2000.  In the 
substantive appeal received in March 2000, the veteran 
requested a hearing before a Member of the Board sitting in 
Washington, D.C.  In January 2001, the veteran notified the 
Board that he was unable to attend a personal hearing at the 
Board, and he requested review of the record.  Accordingly, 
the hearing request has been effectively withdrawn and the 
Board is now able to proceed with its consideration of the 
appeal.  38 C.F.R. § 20.704 (2000).  



FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
attempt to reopen the claim for service connection for 
schizophrenia.  

2.  In July 1975, the RO denied entitlement to service 
connection for schizophrenia.  

3.  In June 1976, the Board upheld that decision on appeal.  

4.  In May 1998, the RO denied the veteran's request to 
reopen the claim for service connection for schizophrenia, 
and the veteran did not appeal that determination.  

4.  Evidence received since the May 1998 decision by the RO, 
when considered alone or in conjunction with all of the 
evidence of record, is new and probative of the issue at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the May 1998 decision is new and 
material; therefore, the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence available to agency decision makers when the 
veteran's claim was initially denied reflects that the 
service medical records were negative for any psychiatric 
abnormality being shown on the entrance physical examination, 
although the veteran reported a history of anxiety reaction 
in a medical history questionnaire at that time.  The veteran 
threatened suicide during service in mid-1972, and there was 
a diagnosis of situational reaction, attributed to personal 
problems, on his subsequent hospital admission.  Immature 
personality was also considered during the hospitalization.  
The final diagnosis was adjustment reaction of adult life.  
It was specifically reported that there was no other 
indication of psychiatric illness at that time.  No further 
psychiatric diagnosis was made during the remainder of his 
service, and no psychiatric abnormality was manifested on the 
separation medical examination of September 1972.  An anxiety 
neurosis was diagnosed post service in June 1974 by the VA.  
Schizophrenia was initially diagnosed on VA hospitalization 
commencing in April 1975.  

In July 1975, the RO denied entitlement to service connection 
for schizophrenia.  In June 1976, the Board upheld that 
decision on appeal.  

In May 1998, the RO considered the veteran's submission of 
evidence to reopen the claim, including statements from the 
veteran's mother and father-in-law who reported that the 
veteran had no psychiatric difficulties requiring treatment 
prior to service, and that he displayed erratic behavior 
subsequent to his military service.  The RO also considered 
the report of VA psychiatric examination in February 1997 
reflecting diagnoses of paranoid schizophrenia and history of 
marijuana abuse.  The RO concluded that new and material 
evidence had not been submitted to reopen the claim.  The RO 
found that the evidence did not support a conclusion that an 
acquired psychiatric disorder was incurred in or aggravated 
by service or that a psychosis was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  The veteran did not appeal that 
determination.  

Since the claim was finally denied by the RO in May 1998, the 
veteran has contended that statements submitted by family 
members and other interested persons prove that he did not 
have psychiatric problems severe enough to require treatment 
prior to service; that he passed the examination on induction 
showing no psychiatric problems then; and that he was fit 
enough psychiatrically during service to complete specialized 
training as a jet engine mechanic.  He also requests 
clarification of the question of whether he had a pre-
existing psychiatric condition when he entered service.  

In October 1999, a retired Army sergeant first class, 
reported that he had known the veteran since childhood; that 
the veteran excelled in athletics in school; that no 
behavioral or emotional problems were displayed, especially 
schizophrenia, which required treatment prior to his military 
service; and that since service the veteran is no longer the 
same person.  

In October 1999, the veteran's older brother, who reported 
that he is a licensed clinical social worker, provided the 
information that the veteran never suffered from any major 
psychiatric disorders, including schizophrenia, during their 
childhood together through June 1969; that the veteran had 
his first nervous breakdown after he enlisted in the Navy; 
and that his personality appeared to change after the 
breakdown.  

In November 1999, Honesto K. Fenol, M.D., reported that the 
veteran was first seen in August 1995; that his problems 
included panic attacks; and that he provided the information 
that he was well before entering service but had some type of 
nervous breakdown while in the military.  Dr. Fenol opined 
that, if two affidavits attesting to the veteran's 
"wellness" prior to service are truthful, then the veteran 
could not have entered the military with a preexisting 
condition, and if he did enter the service with a preexisting 
condition it had to have been aggravated by his military 
service due to the evidence that shows a nervous breakdown 
and attempted suicide in 1972 while in the Navy.  The 
physician continued that because he did not have a chance to 
treat the veteran until 1995 and has had limited exposure to 
his condition, the opinion and comments were understandably 
limited.  

By rating decisions in November and December 1999, the RO 
denied reopening of the claim for entitlement to service 
connection for schizophrenia and this appeal ensued.  


Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Where a veteran served continuously for 90 
days or more during a period of war after December 31, 1946, 
and schizophrenia becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

In 38 C.F.R. § 3.303 (c) (2000), which provides guidelines 
relating to consideration of claims for entitlement to 
service connection, benefits for developmental defects and 
personality disorders including situational reactions or 
adjustment reactions to adult life are precluded.  Also, for 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

The RO's decision of May 1998 denying service connection for 
schizophrenia became final when it was not appealed within a 
year.  38 U.S.C.A. § 7105.  That is the last final decision 
on the claim.  In order to reopen a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  

Regarding the evidence submitted since May 1998, Dr. Fenol 
reported in November 1999 that he had treated the veteran 
from August 1995 for what were described as panic attacks, 
and that, if the two affidavits attesting to the veteran's 
good health prior to service are truthful, then the veteran 
could not have entered the military with a preexisting 
condition.  It was further opined that if the veteran did 
enter the service with a preexisting condition it had to have 
been aggravated by his military service due to the evidence 
that shows a nervous breakdown and attempted suicide in 1972 
while in the Navy.  The physician admitted that because he 
did not have a chance to treat the veteran until 1995 and had 
had limited exposure to his condition, the opinion and 
comments were understandably limited.  However, the Board 
finds that this opinion is sufficient reopen the claim 
because the statement tends to show that the veteran's 
disability was incurred in or aggravated by service.  In 
addition, the statement from the veteran's brother may also 
be construed as new evidence.  He has reported that he is a 
licensed clinical social worker and has offered an opinion 
that the veteran had his first nervous breakdown during 
service and that he had a change of personality after 
service.  

The Board finds that this additional evidence is sufficient 
to meet the low threshold of new and material evidence to 
reopen the claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened.  


REMAND

In view of the November 1999 private examiner statement and 
the statement of the veteran's brother, both noted in the 
decision above, as well as and the totality of the clinical 
record, the Board finds that a medical opinion addressing the 
etiology of the veteran's current nervous disability should 
be obtained after all available medical records have been 
obtained and associated with the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment prior to and since service for 
any nervous disability.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.

2. The RO should schedule the veteran for 
an examination by a board certified 
psychiatrist, if available, to evaluate 
the veteran's nervous disability.  All 
indicated studies should be performed. 
The examiner must completely review the 
claims folder in conjunction with the 
examinations, as well as a copy of this 
remand, and this must be noted in the 
examination report.  The examiner must 
offer an opinion as to whether it is at 
least as likely as not that any current 
nervous disability is related to the 
veteran's inservice complaints.  It 
should be opined whether it is at least 
as likely as not that any pre-existing 
nervous disability was aggravated beyond 
the natural progression during service.  
A complete rationale for all opinions and 
conclusions expressed must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3. After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4. Then the RO should take any other 
necessary action, and adjudicate the 
issue on appeal on a de novo basis.

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

